  Case 1:20-mj-00460-PJG ECF No. 1-3, PageID.18 Filed 11/02/20 Page 1 of 2




                                ATTACHMENT B

      All records on the Subject Device described in Attachment A that relate to

violations of Title 21, United States Code, Section 841, 846, and involve JACKIE LEE

CHERRY including:

      1.     Lists, ledgers, spreadsheets, or similar files documenting drug
transactions and/or identifying individuals involved in those transactions;

      2.     Contact lists;

     3.     Toll records documenting incoming and outgoing phone calls, text
messages, and electronic mail;

      4.    Electronic communications including electronic mail, MMS and SMS
text messages, communications through social media networks such as Facebook,
Instagram, Twitter, or their equivalent, relating to drug trafficking;

       5.    Digital photographs or video files depicting drugs, currency, buildings
or conveyances used or which could be used to facilitate drug or firearms trafficking
and any such digital photographs or video files depicting the proceeds of drug
trafficking;

       6.    Audio files including voice mail messages or “chats” relating to drug
trafficking;

      7.     Bank records including checks, deposit slips, account statements, wire
transfer documentation, documentation of electronic money transmissions through
money transfer businesses to include Western Union and MoneyGram, and credit
card account statements;

      8.     Global Positioning System (GPS) data indicating the location of the
Device at given points in time;

      9.     Evidence of user attribution showing who used or owned the Subject
Device at the time the things described in this warrant were created, edited, or
deleted, such as logs, phonebooks, saved usernames and passwords, documents, and
browsing history; and

      10.    Records and things evidencing the use of the Internet, including:

             a.    records of Internet Protocol addresses used;
Case 1:20-mj-00460-PJG ECF No. 1-3, PageID.19 Filed 11/02/20 Page 2 of 2




         b.    records of Internet activity, including firewall logs, caches,
         browser history and cookies, “bookmarked” or “favorite” web pages,
         search terms that the user entered into any Internet search engine, and
         records of user-typed web addresses.
